DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Specification
Attention is directed to the fact that design patent applications are concerned solely with the ornamental appearance of an article of manufacture. The functional and/or structural features stressed by applicant in the papers are of no concern in design cases, and are neither permitted nor required. Function and structure fall under the realm of utility patent applications. See MPEP 15.41. Therefore, the following statement in the specification should be removed.
[The design of the audio dial with indicator shows activating and deactivating signifiers as the indicator part of the audio dial changes and blinks]

Rejection under 35 U.S.C. 112(a) and (b)
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C.112, the applicant) regards as the invention. 
The claim is indefinite and non-enabling for the following:
Reproductions 1.8 through 1.15 show “signifiers” blinking and moving around. However, design patents do not offer protection for movements or processes. Alternate configurations that may show an end result of a movement or process are allowed in design patents, however the description of these views being “movements” clearly describes a process, not an alternate configuration.
The visual disclosure is inadequate such that the appearance and shape or configuration of the design for which protection is sought cannot be determined or understood (MPEP §
1504.04), specifically:
The exact shape and configuration of the interior features shown in reproductions 1.8 through 1.15 (see annotations below) cannot be determined based on the disclosure provided. Based on the illustration provided, it is not possible to determine the shape and configuration of these portions. These portions are shown only in a single planar view, and their three-dimensionality cannot be determined. The single views of these features do not clearly distinguish between contours and planar surfaces nor does it explain the differences in depth between surfaces. It is impossible to understand the transitions between the various surfaces that are shown. For example, are all of the interior features shown in reproductions 1.8 through 1.15 coplanar with each other or with adjacent surfaces? Are they recessed? And if they're recessed, it cannot be known how much based on the illustration provided.

    PNG
    media_image1.png
    404
    857
    media_image1.png
    Greyscale

Applicant may indicate that protection is not sought for those portions of the
reproductions which are considered indefinite and non-enabling in the rejection under 35
U.S.C. 112 above by amending the reproductions to color those portions or convert those
portions to broken lines and by amending the specification to include a statement that the
portions of the article shown in broken lines form no part of the claimed design or a statement
that the portions of the article shown by coloring form no part of the claimed design provided
such amendments do not introduce new matter (see 35 U.S.C. 132, 37 CFR 1.121).
Matter excluded from the claim: Hague Administrative Instructions Section 403:
(a) Matter which is shown in a reproduction but for which protection is not sought may be indicated
(i) in the description referred to in Rule 7(5)(a) and/or
(ii) by means of dotted or broken lines or coloring.
A response is required in reply to the Office action to avoid abandonment of the application.
The claim as rejected above is indefinite because the art to which it pertains is not clear.  However, the ornamental appearance of the claim is sufficient for comparison with the prior art.  Accordingly, the claim is also rejected under § 102(a)(1), as follows. See MPEP 2143.03(I).

Rejection under 35 U.S.C. 102(a)(1)
	A design may be embodied in less than the entire article, In re Zahn, 204 USPQ 988 (CCPA 1980). Therefore, it is reasonable to compare such a design to prior art embodied in less than an entire article. The examiner has done so in the following rejections.
The claim is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent D784,402 to Luo (“Luo”), because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
The appearance of “Luo” is substantially the same as that of the claimed design. The ordinary observer test is the sole test for anticipation. International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009) and MPEP § 1504.02.
The claim is further rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent D510,341 to Goldstein (“Goldstein”), because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
The appearance of “Goldstein” is substantially the same as that of the claimed design. The ordinary observer test is the sole test for anticipation. International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009) and MPEP § 1504.02.
The claim is further rejected under 35 U.S.C. 102(a)(1) as being anticipated by non-patent literature “DESIGN POINTS N PIXELS” (see reference “W” on page 1 of 892) because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
The appearance of “DESIGN POINTS N PIXELS” is substantially the same as that of the claimed design. The ordinary observer test is the sole test for anticipation. International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009) and MPEP § 1504.02.
The difference in the exact number of circular openings of the claimed design as compared to “Luo”, “Goldstein”, and “DESIGN POINTS N PIXELS” is an obvious variation; and the duplication of parts is not a patentable distinction. Novak v. Graysons Inc. 49 USPQ 487 aka White v. Crawford Dept. Store 49 USPQ 487 (1941). The mere fact that there are differences between a design and the prior art is not alone sufficient to justify patentability. In re Lamb, 286 F. 2d 610, 128 USPQ 539 (CCPA 1961).
“Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives, to purchase an article having one design supposing it to be the other.” Door-Master Corp. v. Yorktowne Inc., 256 F.3d 1308, 1313 (Fed. Cir. 2001) (citing Gorham Co. v. White, 81 U.S. 511, 528 (1871)).
The mandated overall comparison is a comparison taking into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. “Just as ‘minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement,’ so too minor differences cannot prevent a finding of anticipation.” Int'l Seaway, 589 F.3d at 1243 (citing Litton Sys., Inc. v. Whirlpool Corp., 728 F.2d 1423, 1444 (Fed. Cir. 1984)).

Replacement Reproductions
Corrected drawing sheets of the reproductions are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet of the reproductions should include all of the views appearing on the immediate prior version of the sheet, even if only one view is being amended. The view number of an amended drawing should not be labeled as "amended." If a drawing view is to be canceled, the appropriate view must be removed from the replacement sheet, and where necessary, the remaining views must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining views. Each drawing sheet of reproductions submitted after the filing date of an application must be labeled in the top margin as either "REPLACEMENT SHEET" or "NEW SHEET" pursuant to 37 CFR 1.121(d). Applicant is reminded that the numbering of the reproductions and legends must follow the Hague Administrative Instructions Section 405(a) consisting of two separate figures separated by a dot (e.g., 1.1, 1.2, 1.3, etc. for the first design, 2.1, 2.2, 2.3, etc. for the second design, and so on) (see 37 CFR 1.1026 and MPEP 2909.02) If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Care must be exercised to avoid introduction of anything which could be construed to
be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121 when preparing new
reproductions.

Conclusion
The claim stands rejected under 35 U.S.C. 112(a) and (b) and three times under 35 U.S.C. 102(a)(1).
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAM KWON whose telephone number is (571)272-9081. The examiner can normally be reached Monday - Friday, 8:30 a.m. - 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.K./
Examiner
Art Unit 2914



/MESSINA L SMITH/Primary Examiner, Art Unit 2913